Citation Nr: 1014531	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  06-34 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for migraine headaches.

2.  Entitlement to an initial rating in excess of 10 percent 
for posttraumatic bony deformity of the right third finger 
(right third finger disability).

3.  Entitlement to a rating in excess of 20 percent for a 
lower back disability, to include a rating in excess of 10 
percent for left lower extremity radiculopathy.


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the military from April 
2001 to September 2005.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, 
which granted the Veteran's claim for service connection for 
migraine headaches and assigned an initial 30 percent rating, 
retroactively effective from September 21, 2005, the day 
after separation from service.  That decision further granted 
the Veteran's claim for posttraumatic bony deformity of the 
right third finger and assigned an initial 10 percent rating, 
also retroactively effective from September 21, 2005.  The 
Veteran appealed for higher initial ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when 
a Veteran appeals his initial rating, VA must consider 
whether he is entitled to a "staged" rating to compensate 
him for times since the effective date of his award when his 
disability may have been more severe than at others).  

The issue of entitlement to an increased rating for a back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence of record does not show that the 
Veteran's migraine headaches are productive of severe 
economic inadaptability.

2.  The Veteran's right third finger disability does not 
demonstrate ankylosis of the digit.  There is also no 
amputation of that digit, wholly or partially.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.124a, 
Diagnostic Code 8100 (2009).

2.  The criteria for a rating in excess of 10 percent for 
posttraumatic bony deformity of the right third finger have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1-4.7, 4.71a, Diagnostic Codes 5154, 
5216-5228, 5299-5229 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on its 
merits, providing relevant VA laws and regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Here, however, the Veteran's claims were 
for service connection, which were granted.  He then appealed 
the downstream issue of the ratings that had been assigned.  
Under these circumstances, since the original claims were 
granted, there are no further notice requirements under the 
aforementioned law.  

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service treatment records 
(STRs), VA treatment records, and private treatment records.  
The Veteran was also provided with several VA examinations 
(the reports of which have been associated with the claims 
file).  Additionally, the Veteran was offered the opportunity 
to testify at a hearing before the Board, but he declined.  
Therefore, the Board finds that VA has complied with the 
duty-to-assist requirements.

Accordingly, there is no prejudice to the Veteran in 
adjudicating this appeal.

II.  Analysis-Entitlement to Higher Initial Rating than 30 
Percent for Migraine Headaches and than 10 Percent for 
Posttraumatic Bony Deformity of the Right Third Finger (Right 
Third Finger Disability)

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  When reasonable 
doubt arises as to the degree of disability, this doubt will 
be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  
The Board has considered the potential application of various 
other provisions of the regulations governing VA benefits, 
irrespective of whether they were expressly raised, as well 
as the entire history of the Veteran's disability in reaching 
its' decision.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  

Since the Veteran's claims arise from his disagreement with 
the initial ratings respectively assigned following a grant 
of service connection, a discussion of the Fenderson case is 
warranted.  Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  In this case, the Court noted the distinction 
between a new claim for an increased evaluation of a service-
connected disability and a case, as here, in which the 
Veteran expresses dissatisfaction with the assignment of an 
initial disability evaluation where the disability in 
question has just been service connected.  In the former 
situation, the Court held in Francisco v. Brown, 7 Vet. App. 
55, 58 (1994), that the current level of disability is of 
primary importance.  See also, however, Hart v. Mansfield, 21 
Vet. App. 505 (2007) (more recently indicating that, 
in determining the current level of disability, this 
necessarily also includes considering whether the rating 
should be "staged").  And similarly, where, as here, 
the Veteran has expressed dissatisfaction with the assignment 
of an initial rating, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim-a practice known as "staged 
rating."  Fenderson, 12 Vet. App. 125-126

Migraine Headaches

The Veteran's migraine headaches are currently evaluated as 
30 percent disabling under Diagnostic Code 8100, effective 
from September 21, 2005, the date of receipt of his claim for 
service connection for this condition.  

Diagnostic Code 8100 provides ratings for migraine headaches, 
with a 30 percent rating assigned for migraine headaches with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  The maximum, 50 
percent rating is assigned for migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. § 
4.124a.  

The rating criteria do not define "prostrating," and 
neither has the Court of Appeals for Veterans' Claims.  By 
way of reference, the Board notes that "prostration" is 
defined as "utter physical exhaustion or helplessness" in 
Webster's New World Dictionary of American English, Third 
College Edition (1986), see p. 1080, and as "extreme 
exhaustion or powerlessness" in Dorland's Illustrated 
Medical Dictionary.  See 1367 (28th Ed. 1994).

In May 2003, it was noted that the Veteran's migraine 
headaches occurred approximately once per week, but were well 
controlled with Celebrex.
In October 2005, the Veteran sought treatment at VA 
complaining of recurrent migraine headaches.  The Veteran was 
assessed with migraine headaches and was prescribed 
Fiouricet.

At a November 2005 VA neurological compensation examination, 
the Veteran reported continuing headaches, throbbing type, 
usually left-side recurring about four or five occurrences 
per week at that time.  The Veteran indicated that if the 
onset of the headache occurred while he was in the sun, he 
would have to find a shadow and diminish or discontinue his 
activity.  However, the examiner indicated that this was a 
seldom occurrence, and he added that most of the time, the 
Veteran's headaches were not accompanied by either functional 
loss or prostration.  It was not clear from this examination 
as to the approximate frequency of prostrating attacks, on 
either a weekly or monthly basis.  It was noted that the 
Veteran was independent in his activities of daily living but 
was not working at that time.  The examiner diagnosed the 
Veteran with chronic recurring transformed migraine headaches 
with trigeminal autonomic features.  

At a December 2005 VA general examination the Veteran was 
again diagnosed with migraine headaches, but no additional 
information about the migraine headaches was reported.

In his substantive appeal in November 2006, the Veteran 
complained that his headaches should be rated at 50 percent 
as he was "suffering to the point of not being able to 
maintain employment" which was in part due to his headaches.  
However, the objective medical evidence does not support such 
a conclusion. 

At a June 2007 VA examination, the Veteran reported a history 
of 2-3 migraine headaches per week, lasting hours.  However, 
the examiner indicated that even with the headaches, ordinary 
activity was possible, although limited.  It was also noted 
that the Veteran had obtained seasonal employment job, and 
had lost less than a week of work in the past year.

In July 2007, the Veteran discussed managing pain with work.  
It was noted that the Veteran was registering in college for 
a new semester in addition to his work responsibilities.

In a November 2007 treatment record it was noted that the 
Veteran had been working at VA as a driver and spending a lot 
of time gardening.  The Veteran reported wanting to change 
jobs because of difficulty communicating with his supervisor; 
but there was no indication that his headaches were 
significantly interfering with his employment.  

In March 2008, it was noted that the Veteran was still 
working for the VA health care system in transportation (and 
occasionally in other areas to accommodate the Veteran's 
needs).

Most recently, at an October 2008 neurological examination, 
the Veteran reported weekly headaches, with duration of 1-2 
days, but it was noted that less than half of the attacks are 
prostrating.  The examiner found that the Veteran's headaches 
have "significant effects" on his occupation, primarily in 
the form of increased absenteeism and pain.  However, at a VA 
hand examination that same month it was noted that the 
Veteran had held his current job for the past 1-2 years, and 
while the Veteran estimated that he had missed 45 days in the 
past year, this was attributed to a combination of his 
emotional condition, his lower back disability, and his 
finger disability, in addition to his migraine headaches.   

Overall, there is competent medical evidence continues to 
show that the Veteran has migraine headaches, some of which 
are completely prostrating.  However, despite these attacks, 
the evidence does not show that the headaches are productive 
of severe economic inadaptability.  38 C.F.R. § 4.124a.  

The Board has considered the Veteran's few statements such as 
his argument that his headaches contributed to causing his 
unemployability, but the objective medical evidence shows 
that the Veteran is currently employed thereby rebutting his 
contention that he is unemployable.

The Veteran has missed a number of days of work in the past 
year, but a 30 percent rating contemplates interference with 
employment; and, furthermore, a number of disabilities were 
noted to contribute to his absences from work in addition to 
his headaches.

At the end of the day, the evidence simply does not show that 
the Veteran's headaches are productive of severe economic 
impairment; and therefore, the criteria for a 50 percent 
rating have not been met.  As such, the Veteran's claim is 
denied.

Right Third Finger Disability

The Veteran's posttraumatic bony deformity of the right third 
finger (right third finger disability) is currently evaluated 
as 10 percent disabling under Diagnostic Code 5299-5229, 
effective from September 21, 2005.  His specific diagnoses 
are not listed in the Rating Schedule.  Therefore, the RO 
assigned DC 5299 pursuant to 38 C.F.R. § 4.27 (2009), which 
provides that unlisted disabilities requiring rating by 
analogy will be coded first by the numbers of the most 
closely related body part and "99."  See 38 C.F.R. § 4.20 
(2009).  The RO determined that the most closely analogous 
diagnostic code is 38 C.F.R. § 4.71a, Diagnostic Code 5229, 
for limitation of motion of the long finger.  The Board also 
finds that this is the most appropriate code to rate the 
Veteran's finger disability.  See Butts v. Brown, 5 Vet. App. 
532, 539 (1993) (holding that the Board's choice of 
Diagnostic Code should be upheld so long as it is supported 
by explanation and evidence).  See also Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any 
change in DC must be specifically explained).  

In that regard, 38 C.F.R. § 4.71a, Diagnostic Code 5229, 
pertaining to limitation of motion of the index finger or of 
the long finger, provides that a maximum evaluation of 10 
percent requires limitation of motion of the index finger or 
of the long finger of either the major hand or the minor hand 
with a gap of one inch (2.5 centimeters) or more between the 
fingertip and the proximal transverse crease of the palm of 
the hand, with the finger flexed to the extent possible and 
extension is limited by no more than 30 degrees.  

Given the medical findings of record, it is important for the 
Veteran to understand that there are no available rating 
criteria that can possibly warrant a rating higher than 10 
percent rating for his right third finger disability.  In 
making this determination, the Board considered all relevant 
diagnostic codes that might provide the Veteran a rating 
higher than 10 percent.  At the outset, he is already in 
receipt of the maximum evaluation available for limitation of 
motion of his long finger (right third finger) under DC 5229.  
There are no other applicable DCs that provide even higher 
initial ratings for limitation of motion of his right long 
finger.

The Board also notes that a higher 20 percent rating is 
potentially available under 38 C.F.R. § 4.71a, Diagnostic 
Code 5154, for amputation of the long finger of either the 
major hand or the minor hand with metacarpal resection (more 
than one-half the bone lost).  But, here, there is simply no 
evidence of even partial amputation of the right third 
finger.  Indeed, the November 2005 and October 2008 VA 
examination reports specifically observed that there is no 
amputation of a digit or part of a digit.  So, there is no 
possibility for a higher rating under DC 5154.

The Board also considers a potentially higher initial rating 
under the rating criteria for ankylosis of the digits.  
Ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure."  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 94 (31st ed. 2007).  
Under 38 C.F.R. § 4.71a, Diagnostic Code 5226, a maximum 10 
percent disability evaluation is available for unfavorable or 
favorable ankylosis of the long finger of the major or minor 
hand, so this does not appear to provide the possibility of 
an even higher initial rating.  DC 5223 provides that 
favorable ankylosis of the index and long, or index and ring, 
or index and little fingers warrants a 20 percent rating and 
favorable ankylosis of the thumb and any finger is 30 percent 
for the major hand.  38 C.F.R. § 4.71a.

However, the Veteran also fails to demonstrate ankylosis of 
the right third finger, by itself, or in combination with 
other digits.  Both the November 2005 and October 2008 VA 
examination reports found that there is no ankylosis of one 
or more digits.  So, higher initial ratings are also not 
warranted under the rating criteria for ankylosis.  
38 C.F.R. § 4.71a, DCs 5223 and 5226.

Other potential rating criteria under § 4.71a that might 
provide a higher initial rating than 10 percent are clearly 
inapplicable.  There is no indication anywhere in the medical 
record of favorable or unfavorable ankylosis of any other 
digits.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice 
of diagnostic code should be upheld if it is supported by 
explanation and evidence).  See DCs 5216-5222.

Therefore, based on the medical findings concerning his right 
hand, there does not appear to be any applicable DC that 
offers a rating in excess of 10 percent for his finger 
disability.  Since the Veteran's right third finger 
disability has never been more than 10 percent disabling at 
any time since the effective date of service connection, the 
Board cannot "stage" this rating.  Fenderson, 12 Vet. App 
at 125-26.  As the preponderance of the evidence is against 
the Veteran's claim for an initial disability rating higher 
than 10 percent for his service-connected right third finger 
disability, the "benefit-of-the-doubt" rule is not 
applicable, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991).

Extra-Schedular Consideration

The Board has also considered whether an extraschedular 
rating is warranted, noting that if an exceptional case 
arises where ratings based on the statutory schedules are 
found to be inadequate, consideration of an "extra-
schedular" evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities will be made.  38 C.F.R. § 
3.321(b)(1).  The Court has held that the determination of 
whether a claimant is entitled to an extraschedular rating 
under § 3.321(b) is a three-step inquiry, the responsibility 
for which may be shared among the RO, the Board, and the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service.  Thun v. Peake, 22 Vet. App. 111.  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.   This means that initially there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is adequate, and 
no referral is required.  If the criteria does not reasonably 
describe the claimant's disability level and symptomatology, 
a determination must be made whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  38 C.F.R. § 3.321(b)(1) (related factors include 
"marked interference with employment" and "frequent 
periods of hospitalization").  See id. 

There is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2008).  The Board 
finds no evidence that either the Veteran's finger disability 
or his headaches have markedly interfered with his ability to 
work.  See 38 C.F.R. § 4.1, indicating that, generally, the 
degrees of disability specified in the Rating Schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  
Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, 
to suggest he is not adequately compensated for either 
disability by the regular rating schedule.  His evaluation 
and treatment has been primarily, if not exclusively, on an 
outpatient basis, not as an inpatient.  See Bagwell v. Brown, 
9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); and VAOPGCPREC 6-96 (August 16, 1996).  As such, an 
extra schedular rating is denied for both the Veteran's 
finger disability and for his headaches.


ORDER

A rating in excess of 30 percent for migraine headaches is 
denied.

The claim for a rating in excess of 10 percent for a right 
third finger disability is denied.
REMAND

In order to appeal a RO rating decision to the Board, certain 
procedural steps must be followed to grant the Board 
jurisdiction to review the case.  First, once a rating 
decision issues, the Veteran or his or her representative 
must file a timely notice of disagreement (NOD); so long as 
the issues being appealed are clear, the AOJ by law must then 
issue a statement of the case (SOC); finally, to convey 
jurisdiction to hear the case on the Board, the Veteran must 
file a timely, substantive appeal.  38 C.F.R. §§ 19.26, 
20.200, 20.201, 20.302(a).  

In October 2005, the Veteran filed a claim, requesting 
service connection for a lower back disability, which the RO 
granted in a March 2006 rating decision, assigning a 
noncompensable rating.  In May 2006, the Veteran filed a 
notice of disagreement, indicating that he disagreed with 
issues 1, 2, and 7.  It is noted that issue 7 was his back 
claim.  Subsequently, the RO increased the Veteran's back 
rating to 20 percent in a January 2007 rating decision, and 
added an additional 10 percent rating for left lower 
extremity radiculopathy).  In this rating decision, the RO 
erroneously explained that the back disability had not been 
listed in the January 2007 SOC, because the issue had been 
deferred by the March 2006 rating decision.  However, as 
noted above, the March 2006 rating decision granted service 
connection for the Veteran's lower back disability (deferring 
consideration of a psychiatric claim which was issue 8).  

Given that the increased rating assigned by the January 2007 
rating decision is not considered a full-grant of the benefit 
sought, the Veteran's May 2006 notice of disagreement is 
still pending.  It is proper to remand this claim because the 
appellant has not been provided a SOC on this issue.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 
(O.G.C. Prec. 16-92).  However, this issue will be returned 
to the Board after issuance of the SOC only if perfected by 
the filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 
130.


Therefore, this matter is remanded for the following action:

The RO should consider the issue of 
entitlement to a rating in excess of 20 
percent for a lower back disability, to 
include a 10 percent rating for left 
lower extremity radiculopathy; if the 
benefits sought cannot be granted, the RO 
should issue a statement of the case in 
accordance with applicable law and 
regulations.  The Veteran should be 
informed of the period of time within 
which he must file a substantive appeal 
to perfect his appeal to the Board 
concerning this issue.  If a timely 
substantive appeal is not filed, the 
claim should not be certified to the 
Board.  If so, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
Matthew W. Blackwelder
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


